Gowen v Gabrielle Realty Holdings, LLC (2016 NY Slip Op 04695)





Gowen v Gabrielle Realty Holdings, LLC


2016 NY Slip Op 04695


Decided on June 15, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-08632
 (Index No. 7458/13)

[*1]Kevin Gowen, respondent, 
vGabrielle Realty Holdings, LLC, appellant.


Gannon, Rosenfarb & Drossman, New York, NY (Lisa L. Gokhulsingh of counsel), for appellant.
Subin Associates, LLP, New York, NY (Brooke Lombardi, Gregory T. Cerchione, and Brian Isaac of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Velasquez, J.), dated May 20, 2015, which denied its motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The plaintiff allegedly was injured when he came into contact with an exposed radiator in an apartment owned by the defendant. The plaintiff commenced this action alleging that the defendant was negligent in causing the radiator to become and remain in a defective, broken, and overheated condition, and in providing an "uncovered" radiator. The defendant moved for summary judgment dismissing the complaint. The Supreme Court denied the motion.
"[A]n out-of-possession landowner is generally not responsible for injuries that occur on its premises unless the landowner has retained control over the premises and is contractually or statutorily obligated to repair or maintain the premises or has assumed a duty to repair or maintain the premises by virtue of a course of conduct" (Calderon v 88-16 N. Blvd, LLC, 135 AD3d 681, 682; see Garcia v Town of Babylon Indus. Dev. Agency, 120 AD3d 546, 547; Wenzel v 16302 Jamaica Ave., LLC, 115 AD3d 852). However, " liability may attach to an out-of-possession owner who has affirmatively created a dangerous condition or defect'" (Utica Mut. Ins. Co. v Brooklyn Navy Yard Dev. Corp., 83 AD3d 817, 819, quoting Torres v West St. Realty Co., 21 AD3d 718, 721; see Calderon v 88-16 N. Blvd, LLC, 135 AD3d at 682-683).
Here, the defendant failed to establish its prima facie entitlement to judgment as a matter of law. Although the defendant demonstrated that it did not owe a duty to provide the plaintiff with a radiator cover (see Rivera v Nelson Realty, LLC, 7 NY3d 530, 532; Singleton v Gibson, 93 AD3d 1301, 1302; Utkan v Szuwala, 60 AD3d 755, 756; Rodriguez v City of New York, 20 AD3d 327, 328), the defendant failed to establish that it did not cause the radiator to become and remain in a defective, broken, and overheated condition. Thus, the Supreme Court properly denied the defendant's motion for summary judgment dismissing the complaint, regardless of the sufficiency of the plaintiff's opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d [*2]851, 853).
RIVERA, J.P., ROMAN, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court